Citation Nr: 0027093	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for post-
operative residuals of heart disease with hypertension and 
left kidney atrophy.  

2.  Whether a timely substantive appeal was filed with regard 
to the issue of entitlement to an effective date earlier than 
July 30, 1997 for grant of 70 percent evaluation for 
residuals of a compression fracture of the spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from March 1951 to December 
1973.

The matter as to the submission of new and material evidence 
comes to the Board of Veterans' Appeals (Board) from a May 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) that determined that no new and 
material evidence had been submitted to reopen the claim of 
service connection for post-operative residuals of heart 
disease with hypertension and left kidney atrophy.  

As to entitlement to an earlier effective date for 
compression fracture of the spine, the Board hereby raises 
the issue as to the timely submission of the veteran's 
substantive appeal.  Essentially, following the statement of 
the case (SOC) mailed to the veteran on October 19, 1999, the 
veteran submitted VA Form 9 (substantive appeal), received by 
the RO on February 15, 2000.  A review of the claims folder 
does not show that a substantive appeal on this specific 
matter was received any earlier than February 15, 2000.  
Thus, the Board concludes that pursuant to VAOPGCPREC 9-99 
(August 18, 1999), the Board may adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal and may dismiss an appeal absent a timely submitted 
substantive appeal.  The Board's reasons and bases for its 
determination in this regard are discussed further below.  

Appellate consideration of the issue of entitlement to 
service connection for arteriosclerotic heart disease with 
hypertension will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service connection for atrophy of the left kidney and 
arteriosclerotic heart disease with hypertension was denied 
by the RO in a rating decision dated in July 1990.

2.  Evidence submitted in support of the veteran's 
application to reopen a claim of service connection for 
atrophy of the left kidney and arteriosclerotic heart disease 
with hypertension is not cumulative or redundant and must be 
considered to fairly decide the merits of the claim.

3.  Competent medical evidence has been submitted linking 
post-service atrophy of the left kidney and arteriosclerotic 
heart disease with hypertension to the veteran's period of 
active service.  

4.  Atrophy of the left kidney is related to injury sustained 
during the veteran's period of service.  

5.  The veteran's claim to reopen his claim of entitlement to 
service connection for residuals of compression fracture of 
the spine was received on July 30, 1997.  

6.  On December 7, 1998, the RO granted service connection 
for compression fracture of the spine and assigned a 
70 percent evaluation effective from July 30, 1997, 
notification of which was mailed to the veteran on December 
16, 1998.

7.  The RO received a notice of disagreement (NOD) with 
respect to the effective date of the grant of service 
connection on February 11, 1999.

8.  An SOC was mailed to the veteran on October 19, 1999.

9.  The veteran's substantive appeal (VA Form 9) was received 
by the RO on February 15, 2000.


CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied service connection 
for atrophy of the left kidney and arteriosclerotic heart 
disease with hypertension is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for atrophy of the left 
kidney and arteriosclerotic heart disease with hypertension.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim for entitlement to service connection 
for atrophy of the left kidney and arteriosclerotic heart 
disease with hypertension is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Service connection for atrophy of the left kidney is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1999).

5.  The appeal as to entitlement to an earlier effective date 
for service connection for compression fracture of the spine 
is dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records are not associated with 
the claims folder.  A February 1960 line of duty report 
discloses the occurrence of a landing accident that resulted 
in compression dislocation of L2.  

In October 1978, the veteran was hospitalized for treatment 
of high blood pressure.  His blood pressure at that time was 
250/145; the heart rate was regular and the remainder of the 
examination was essentially normal.  The physician noted that 
previously, the veteran had no history of renal or 
cardiovascular disease.  The diagnosis was severe 
hypertension.  

From February to March 1989, the veteran was hospitalized for 
massive myocardial infarction, hypertension, coronary artery 
bypass, and refractory ventricular tachycardia.  In a 
recitation of the veteran's past medical history, a 
hypertensive crisis reportedly occurred in 1978.  Also noted 
is a history of an airplane accident in service and a history 
of an absent left kidney.  Two statements dated in June 1989 
from a private physician are of record, one of which 
discloses myocardial infarction in February 1989.  In the 
second statement, the physician stated that the veteran was 
involved in an aircraft accident in 1960, which, in pertinent 
part resulted in injury to the left kidney.  The physician 
also stated that the veteran developed severe hypertension in 
1978.  Further noted is that the veteran's hypertension and 
coronary artery disease are the result, at least in part, 
from the 1960 accident.  

VA medical examination in March 1990 disclosed a history of 
an inservice accident.  A contemporaneous ultrasound revealed 
atrophy of the left kidney; the kidney was determined not 
functional.  In a recitation of his past medical history, the 
examiner reported an inservice accident.  The veteran 
reported no treatment for hypertension and heart disease in 
service.  He also indicated that it was his physician's 
theory that his left kidney was damaged in the aircraft 
accident and that his hypertension was probably related to 
the absence of the left kidney.  

In an October 1998 VA medical examination, the examiner noted 
the 1960 inservice accident report and indicated that the 
veteran's multiorgan failure resulted in subsequent left 
kidney atrophy and failure.  


II. Pertinent Law and Regulations

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  In 
determining whether to reopen previously and finally denied 
claims, a three-step analysis is applied.  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence pursuant to 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly-presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996)(table)).  Rather, it is the specific bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.

Upon presentation of a well-grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  

The Court has held that there are three basic evidentiary 
requirements to establish a well-grounded claim for service 
connection:  (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of an 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well-grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Evidentiary assertions accompanying an application for 
compensation ordinarily must be accepted as true for the 
purpose of determining whether the claim is well-grounded, 
unless the assertions are inherently incredible or fall 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  However, lay 
statements, including the veteran's personal statements and 
testimony alone, however sincere, cannot form the sole basis 
of a well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Grottveit, 5 Vet. App. at 92.

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents are subject to review on appeal to the Secretary.  
Decisions in such appeals are made by the Board.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.101 (1999).  An appeal 
consists of a timely filed NOD in writing and after an SOC 
has been issued, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 

The substantive appeal must be filed with the VA's office 
from which the veteran received notice of the determination 
being appealed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.300.  Except in the case of simultaneously contested 
claims, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran, or within the remainder of the one-
year period from the date of the mailing of the determination 
of the matter on appeal, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (1999).  

III. Analysis

Service connection for post-operative residuals of heart 
disease with hypertension and left kidney atrophy was denied 
by the RO in a rating decision dated in July 1990.  At that 
time, the RO considered the hospitalization report related to 
treatment of hypertension in October 1978, private medical 
records for hypertension and coronary artery disease 
extending from February 1989 to June 1989; two June 1989 
letters from a private physician; and a report from a March 
1990 VA medical examination that revealed atrophy of the left 
kidney and arteriosclerotic heart disease.  

Since the final determination by the RO in July 1990, the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  Significantly, he submitted personal 
and lay statements in support of his claim.  Further, an 
investigation report disclosed a landing accident in service 
in January 1960.  A report of an October 1998 VA medical 
examination has also been added to the record.  

Therefore, overall, the medical evidence combined with the 
veteran's own statements and those of others, are new to the 
record in that they were not associated with the claims 
folder at the time of the last and final determination by the 
RO in July 1990.  Additionally, the evidence is considered 
material within the meaning of 38 C.F.R. § 3.156(a) in that 
it bears directly on the matters at issue and contributes to 
a more complete picture of the veteran's disabilities.  Thus, 
in light of the above, the veteran has indeed submitted new 
and material evidence in support of his service connection 
claim.  38 C.F.R. § 3.156(a).

The Board also concludes that the veteran has submitted a 
well-grounded claim.  That is, he has submitted competent 
(medical) evidence of a plausible claim, one capable of 
substantiation on its own.  Tirpak at 609, 611.  In other 
words, the veteran has presented competent evidence that 
suggests a medical link between his current disabilities and 
his period of service.  Caluza at 506.

Further, with respect to the veteran's claim for service 
connection for left kidney atrophy, the Board has determined 
the evidence is in favor of the veteran's claim.  Overall, 
the evidence of record supports that the veteran is entitled 
to service connection for his renal disability based 
primarily on the above-noted June 1989 private physician's 
statement and the VA examiner's statement in October 1998 to 
the effect that his renal atrophy was due to the inservice 
trauma.  

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  However, as noted above, pertinent 
regulations for an appeal require a timely filed NOD in 
writing and after an SOC has been issued, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

On July 30, 1997, the RO received the veteran's claim to 
reopen his service connection claim.  In relevant part, in 
December 1998 the RO granted the veteran's claim of 
entitlement to service connection for residuals of 
compression fracture of the spine and assigned a 70 percent 
evaluation effective from July 30, 1997.  Thereafter, the 
veteran submitted a timely NOD in February 1999 and an SOC 
subsequently was mailed in October 1999.  Pursuant to 
relevant law and regulations, a substantive appeal must be 
filed within 60 days from the date the agency of original 
jurisdiction mails the SOC to the veteran, or within the 
remainder of the one-year period from the date of the mailing 
of the determination of the matter on appeal, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302.  In this case, as noted herein, the RO rendered a 
decision in December 1998 and mailed the SOC in October 1999.  
A review of the record reveals that no substantive appeal was 
received before February 2000.  In the absence of a timely-
filed substantive appeal, the Board lacks jurisdiction over 
the case at issue.

As such, there is no claim properly before the Board for 
appellate review.  Moreover, VA sent a letter on July 24, 
2000 to the veteran to notify him of the procedural defects 
and afford him an opportunity to be heard on the matter of 
timeliness.  No response was forthcoming.  

Therefore, pursuant to VAOPGCPREC 9-99 and the aforementioned 
law and regulations that provide the Board has the authority 
to adjudicate or address the question of timeliness in the 
first instance, the case as to the matter of an earlier 
effective date for compression fracture of the spine is 
dismissed.  38 U.S.C.A. § 7108 (West 1991).


ORDER

New and material evidence sufficient to reopen the veteran's 
service connection claim for post-operative heart disease 
with hypertension and atrophy of the left kidney has been 
submitted.  

The claim of entitlement to service connection for post-
operative heart disease with hypertension and atrophy of the 
left kidney is well grounded.  

Service connection for atrophy of the left kidney is granted.

The appeal as to entitlement to an earlier effective date for 
compression fracture of the spine prior to July 30, 1997, is 
dismissed.  


REMAND

The Board believes that the record currently is inadequate 
for the purpose of rendering an informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

In light of the above-noted clinical evidence of a possible 
relationship between the veteran's heart disease with 
hypertension and the documented inservice aircraft accident, 
this matter is remanded to the RO for further development.  
Specifically, the two statements rendered by a private 
physician in June 1989 and the VA examiner's remarks during 
the October 1998 examination suggest that the inservice 
aircraft accident may have contributed to, at least in part, 
the development of the veteran's heart disease with 
hypertension.  The Board regrets any delay this Remand may 
cause, but in the interest of ensuring an equitable and just 
decision, the following development is requested:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his heart 
disease with hypertension since his 
separation from service in December 1973.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The RO should request an opinion by a 
VA physician with pertinent expertise as 
to the following:  Is it as least as 
likely as not that the veteran's heart 
disease with hypertension is due to the 
inservice aircraft accident or related to 
the renal injury that was caused by the 
1960 aircraft accident?  The VA physician 
should be provided with the veteran's 
claims folder, including all records 
obtained pursuant to the above request.  
If the physician deems that a clinical 
examination and or additional tests and 
studies would be helpful, such an 
examination and testing should be 
arranged.  If it is impossible to reach a 
medical conclusion with any reasonable 
certainty, this should be stated along 
with the reasons therefor.  A complete 
rationale for all conclusions reached 
should be included in the written 
opinion.

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter 
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



